DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner finds the claimed invention to be patentable distinct from the prior art made of record when interpreting the claims in view of the instant application specification.  The prior art of record fails to disclose, teach, suggest and/or render obvious the claimed invention as disclosed in independent claims 21, 28, and 35 filed on April 3rd, 2020.
More specifically, the main reason for allowance in conjunction with all the other limitation are the claimed feature of receiving a k-nearest neighbor query for a vector, the k-nearest neighbor query directed to a data set distributed in different partitions at a plurality of storage nodes of a distributed data store and evaluating, with respect to the vector, a cover tree that indicates assignments of the different partitions to the plurality of storage nodes according to differences between data stored in the data set to identify a storage node of the plurality of storage nodes that stores one of the partitions to perform the k-nearest neighbor query for the vector to achieve the claimed invention in combination with the independent claims as a whole.  None of the prior art of record disclose, teach, suggest and/or render obvious the above features to achieve the claimed invention in combination with the independent claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	He et al. (US 2018/0357262 “Determining a hierarchical Concept Tree Using a Large Corpus of Table Values”) is cited to show techniques for implementing a table corpus processing server that identifies concepts within enterprise domain data. The table corpus processing server is configured to iteratively group values in a table corpus based on co-occurrence statistics to produce a candidate hierarchical tree. The candidate hierarchical tree is then summarized by selecting nodes that can best "describe" the original corpus, which leads to a small tree that often corresponds to desired concept hierarchies. The table corpus processing server employs a parallel dynamic programming approach that allows the disclosed embodiments to scale with amount of enterprise domain data being analyzed.
	Shen et al. (US 2007/0239759 “Range and Cover Queries in Overlay Networks”) is cited to show techniques for range and cover queries in overlay networks are described. In one aspect, respective node intervals [s, t] of multiple node intervals are allocated to corresponding nodes in a segment tree. Each integer s and t corresponding to an index to a sorted array of possible endpoints of the node intervals. Each node in the segment tree corresponds to a particular computing device (peer) of multiple computing devices in an overlay network. A node interval [s, t] is assigned to a particular peer associated with a key. This assignment provides a connection between node interval structural information of the segment tree and an underlying structure-less routing substrate in the overlay network. The segment tree is distributed across the peers for query operations over DHT.
	Boldyrev et al. (US 2015/0154239 “Method and Apparatus for Multidimensional Data Storage and File System With a Dynamic Ordered Tree Structure”) is cited to show techniques for determining one or more dynamic ordered tree structures and transition tree structures (e.g., based on one or more transitions of a device) to facilitate querying and/or accessing data stores. An apparatus and method determines to generate at least one index structure, determines to associate index objects of the generated index structure with one or more data objects of at least one data store, determines to generate at least one transition index structure based on the at least one generated index structure, and determines to associate the transition index structure with index objects corresponding to one or more data objects of at least one data store based on a transition of a device. Also, the method and apparatus determines to generate at least one query, and determines to generate at least one transition index structure where a current index structure to resolve the query is absent.
Mercian et al. (US 2018/0205790 “Distributed Data Structure in a Software Defined Networking Environment”) is cited to show Techniques for accessing a tree data structure located at a central node in the SDN environment, retrieve, at a local node of the network, a sub-tree of the data structure, the sub-tree determined based on a management policy associated with the local node or the central node, and cache sub-trees of the data structure at respective local nodes to generate a distributed data structure in the environment.


CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456